DETAILED ACTION
1.	Claims 1-12 of U.S. Application 16/711558 filed on June 16, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 11, 2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on July 5, 2022 was filed after the mailing date of the Non-Final Rejection on April 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments, see page 5, filed June 16, 2022, with respect to the amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitcham in view Greer in which the references in combination teach the amended features of a porous body that is made of an insulating material intervening between the plurality of magnetic plates (see below for complete rejection).
5.	With regards to amended claim 5 Applicant's arguments, see pages 5-6 filed June 16, 2022 have been fully considered but they are not persuasive. 
	Regarding amended claim 5, the applicant argues on pages 5-6 that Xing fails to teach “each of the permanent magnet units includes a magnet body and a porous portion provided to surround a side surface of the magnet body, wherein a refrigerant supplied to an inside of the rotor passes through the porous portion, is discharged from an outer periphery of the rotor, and is supplied into the porous body of the stator.”
The examiner disagrees and points out that Xing teaches (see figs. 1 and 2 below) each of the permanent magnet units (4, 5, 11) includes a magnet body (4) and a porous portion (11) provided to surround a side surface of the magnet body (4) (¶ 40; ¶ 48; ¶ 52), wherein a refrigerant (cooling air, see Abstract) supplied to an inside of the rotor (see annotated fig. 1 below) passes through the porous portion (11), is discharged from an outer periphery of the rotor (see annotated fig. 1 below), and is supplied into the porous body (stator core 2) of the stator (Abstract; ¶ 52; ¶ 53; ¶ 64) (see below for complete rejection).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al (Mitcham) (U.S. PGPub No. 20040245883) in view of Greer (U.S. PGPub No. 20130200734).
Regarding claim 1, Mitcham teaches (see figs. 1 and 2 below) a stator (Abstract) comprising: a stator core (2) having an annular shape, the stator core (2) being wound with a coil (6) (Abstract; ¶ 5), 
the stator core (2) including a plurality of magnetic plates (9) and a body (11) that is made of an insulating material (insulating material can be carbon fibers, see ¶ 35 or aluminum which is magnetically insulates adjacent laminations [just as the instant application uses aluminum], see ¶ 23) intervening between the plurality of magnetic plates (9), so that the plurality of magnetic plates (9) and the body (11) are layered (Abstract; ¶ 20 to ¶ 23; ¶ 35).

    PNG
    media_image1.png
    710
    614
    media_image1.png
    Greyscale

Mitcham does not explicitly teach the body is a porous body.
However, Greer teaches (see figs. 1 and 2 below) the body (8) is a porous body (8) (¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitcham and provide the body is a porous body as taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).

    PNG
    media_image2.png
    702
    827
    media_image2.png
    Greyscale

Regarding claim 2/1, Mitcham in view of Greer teaches the device of claim 1, Mitcham further teaches (see figs. 1 and 2 above) the stator core (2) includes: a yoke (see annotated fig. 1 above) having an annular shape; and teeth (14) extending radially inward from the yoke (see annotated fig. 1 above), the teeth (14) being wound with the coil (6), wherein both of the yoke (see annotated fig. 1 above) and the teeth (14) include the plurality of magnetic plates (9) and the body (11) intervening between the plurality of magnetic plates (9), the plurality of magnetic plates (9) and the body (11) being layered  (Abstract; ¶ 5; ¶ 20 to ¶ 23).
Mitcham in view of Greer does not explicitly teach the body is a porous body.
However, Greer further teaches (see figs. 1 and 2 above) the body (8) is a porous body (8) (¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitcham in view of Greer and provide the body is a porous body as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Regarding claim 3/1, Mitcham in view of Greer teaches the device of claim 1, Mitcham further teaches (see figs. 1 and 2 above) the plurality of magnetic plates (9) and the body (11) are identical in shape (Abstract; ¶ 5; ¶ 20 to ¶ 23).
Mitcham in view of Greer does not explicitly teach the body is a porous body.
However, Greer further teaches (see figs. 1 and 2 above) the body (8) is a porous body (8) (¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitcham in view of Greer and provide the body is a porous body as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Regarding claim 4/2/1, Mitcham in view of Greer teaches the device of claim 2, Mitcham further teaches (see figs. 1 and 2 above) the plurality of magnetic plates (9) and the body (11) are identical in shape (Abstract; ¶ 5; ¶ 20 to ¶ 23).
Mitcham in view of Greer does not explicitly teach the body is a porous body.
However, Greer further teaches (see figs. 1 and 2 above) the body (8) is a porous body (8) (¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitcham in view of Greer and provide the body is a porous body as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
8.	Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (Xing) (CN 102723834, see English Machine Translation previously attached) in view of Greer.
Regarding claim 5, Xing teaches (see figs. 1 and 2 below) a motor (title) comprising: 
a stator including a stator core (2) having an annular shape, the stator core (2) being wound 25with a coil (3) (¶ 40; ¶ 53; ¶ 60; ¶ 82); and 
a rotor (see annotated fig. 1 below) including a plurality of permanent magnet units (4, 5, 11) disposed inside the stator with a predetermined gap, the plurality of permanent magnet units (4, 5, 11) being located near a circumferential edge of the rotor (see annotated fig. 1 below) (¶ 40; ¶ 48; ¶ 52), 
each of the permanent magnet units (4, 5, 11) includes a magnet body (4) and a porous portion (11) provided to surround a side surface of the magnet body (4) (¶ 40; ¶ 48; ¶ 52), 
wherein a refrigerant (cooling air, see Abstract) supplied to an inside of the rotor (see annotated fig. 1 below) passes through the porous portion (11), is discharged from an outer periphery of the rotor (see annotated fig. 1 below), and is supplied into the porous body (stator core 2) of the stator (Abstract; ¶ 52; ¶ 53; ¶ 64).

    PNG
    media_image3.png
    450
    641
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    266
    645
    media_image4.png
    Greyscale

Xing does not explicitly teach the stator core includes a plurality of magnetic plates and a porous body intervening between the plurality of magnetic plates, the plurality of magnetic plates and the porous body being layered.
However, Greer teaches (see figs. 1 and 2 above) the stator core (1) includes a plurality of magnetic plates (2) and a porous body (8) intervening between the plurality of magnetic plates (2), the plurality of magnetic plates (2) and the porous body (8) being layered (¶ 25 to ¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing and provide the stator core includes a plurality of magnetic plates and a porous body intervening between the plurality of magnetic plates, the plurality of magnetic plates and the porous body being layered as taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Regarding claim 6/5, Xing in view of Greer teaches the device of claim 5, Xing further teaches (see fig. 1 above) the permanent magnet units (4, 5, 11) each have a magnet main body (4) and a porous portion (11) provided in contact with the magnet main body (4), and the refrigerant supplied inside 10the rotor (see annotated fig. 1 above) passes through the porous portion (11), and the refrigerant having passed is discharged from the outer circumference of the rotor (see annotated fig. 1 above) (fig. 1; ¶ 48; ¶ 52; ¶ 53; ¶ 82).
Regarding claim 9/5, Xing in view of Greer teaches the device of claim 5 but does not explicitly teach the plurality of magnetic plates and the porous body are identical in shape.
However, Greer further teaches (see figs. 1 and 2 above) the plurality of magnetic plates (2) and the porous body (8) are identical in shape (figs. 1 and 2; ¶ 25 to ¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and provide the plurality of magnetic plates and the porous body are identical in shape as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Regarding claim 10/6/5, Xing in view of Greer teaches the device of claim 6 but does not explicitly teach the plurality of magnetic plates and the porous body are identical in shape.
However, Greer further teaches (see figs. 1 and 2 above) the plurality of magnetic plates (2) and the porous body (8) are identical in shape (figs. 1 and 2; ¶ 25 to ¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and provide the plurality of magnetic plates and the porous body are identical in shape as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
9.	Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Greer as applied to claims 5 and 6 respectively above, and further in view Mitcham.
Regarding claim 7/5, Xing in view of Greer teaches the device of claim 5 but does not explicitly teach the body is a porous body.
However, Greer further teaches (see figs. 1 and 2 above) the body (8) is a porous body (8) (¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and provide the body is a porous body as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Xing in view of Greer do not explicitly teach the stator core includes: a yoke having an annular shape; and teeth extending radially inward from the yoke, the teeth being wound with the coil, 3Application No. 16/711,558 Reply to Office Action of April 14, 2022wherein both of the yoke and the teeth include the plurality of magnetic plates and the body intervening between the plurality of magnetic plates, the plurality of magnetic plates and the body being layered.
However, Mitcham teaches (see figs. 1 and 2 above) the stator core (2) includes: a yoke (see annotated fig. 1 above) having an annular shape; and teeth (14) extending radially inward from the yoke (see annotated fig. 1 above), the teeth (14) being wound with the coil (6), wherein both of the yoke (see annotated fig. 1 above) and the teeth (14) include the plurality of magnetic plates (9) and the body (11) intervening between the plurality of magnetic plates (9), the plurality of magnetic plates (9) and the body (11) being layered  (Abstract; ¶ 5; ¶ 20 to ¶ 23) in order to improve heat transfer (Mitcham, ¶ 9; ¶ 18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and provide the stator core includes: a yoke having an annular shape; and teeth extending radially inward from the yoke, the teeth being wound with the coil, 3Application No. 16/711,558 Reply to Office Action of April 14, 2022wherein both of the yoke and the teeth include the plurality of magnetic plates and the body intervening between the plurality of magnetic plates, the plurality of magnetic plates and the body being layered as taught by Mitcham in order to improve heat transfer (Mitcham, ¶ 9; ¶ 18).
Regarding claim 8/6/5, Xing in view of Greer teaches the device of claim 6 but does not explicitly teach the body is a porous body.
However, Greer further teaches (see figs. 1 and 2 above) the body (8) is a porous body (8) (¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and provide the body is a porous body as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Xing in view of Greer do not explicitly teach the stator core includes: a yoke having an annular shape; and teeth extending radially inward from the yoke, the teeth being wound with the coil, 3Application No. 16/711,558 Reply to Office Action of April 14, 2022wherein both of the yoke and the teeth include the plurality of magnetic plates and the body intervening between the plurality of magnetic plates, the plurality of magnetic plates and the body being layered.
However, Mitcham teaches (see figs. 1 and 2 above) the stator core (2) includes: a yoke (see annotated fig. 1 above) having an annular shape; and teeth (14) extending radially inward from the yoke (see annotated fig. 1 above), the teeth (14) being wound with the coil (6), wherein both of the yoke (see annotated fig. 1 above) and the teeth (14) include the plurality of magnetic plates (9) and the body (11) intervening between the plurality of magnetic plates (9), the plurality of magnetic plates (9) and the body (11) being layered  (Abstract; ¶ 5; ¶ 20 to ¶ 23) in order to improve heat transfer (Mitcham, ¶ 9; ¶ 18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and provide the stator core includes: a yoke having an annular shape; and teeth extending radially inward from the yoke, the teeth being wound with the coil, 3Application No. 16/711,558 Reply to Office Action of April 14, 2022wherein both of the yoke and the teeth include the plurality of magnetic plates and the body intervening between the plurality of magnetic plates, the plurality of magnetic plates and the body being layered as taught by Mitcham in order to improve heat transfer (Mitcham, ¶ 9; ¶ 18).
Regarding claim 11/7/5, Xing in view of Greer and Mitcham teaches the device of claim 7 but does not explicitly teach the plurality of magnetic plates and the porous body are identical in shape.
However, Greer further teaches (see figs. 1 and 2 above) the plurality of magnetic plates (2) and the porous body (8) are identical in shape (figs. 1 and 2; ¶ 25 to ¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and Mitcham and provide the plurality of magnetic plates and the porous body are identical in shape as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Regarding claim 12/8/6/5, Xing in view of Greer and Mitcham teaches the device of claim 8 but does not explicitly teach the plurality of magnetic plates and the porous body are identical in shape.
However, Greer further teaches (see figs. 1 and 2 above) the plurality of magnetic plates (2) and the porous body (8) are identical in shape (figs. 1 and 2; ¶ 25 to ¶ 27; Abstract) in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xing in view of Greer and Mitcham and provide the plurality of magnetic plates and the porous body are identical in shape as further taught by Greer in order to provide improved cooling efficiency (Greer, ¶ 11; ¶ 4).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834